DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “charging device/station” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11, 17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the device is included in a charging device or a charging station”. Is it unclear if the device is physically inside a charging station/device, or merely contains a ‘charger’. 
 Claim 11 recites “the reactant carrier”. It is unclear of Claim 11 is dependent on Claim 1. Further, the reactant carrier is not positively recited as part of the device in claim 1. It is unclear what is being claimed here. 
Claim 11 recites that “the reactant carrier” comprises a heater. It is unclear what this means. Is the reactant carrier a physical structure?
Claim 17, 19 recites “a projection”. It is unclear what this means. A projecting surface? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recited limitations regarding a “reactant carrier”. Examiner notes that a reactant carrier is not positively recited in Claim 1, and therefore Claim 11 fails to further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10, 11, 12, 16  is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Heidrich (DE 3642609 C1 – cited by Applicant).
Regarding Claim 1, 10, 12 Heidrich teaches:  A device, system and method  for providing a calibration fluid for calibration of a respiratory gas analysis device, comprising: a first interface (element 17) configured to connect a chamber (element 3) of the device to a measurement path of the respiratory gas analysis device (element 15; col 8 lines 7-29; figures 1 and 3); a first opening (element 4) configured to introduce a reactant carrier having a first reactant into the chamber (col 5 line 64 - col 6 line 13; figure 1); and a contact element (element 11) arranged in the chamber relative to the first opening in such a way that, when the reactant carrier is introduced, the contact element contacts the reactant carrier so as to initiate a chemical reaction of the first reactant to produce the calibration fluid (col 6-7; figures 1 and 2).
Regarding Claim 5, Heidrich teaches: The device as claimed in claim 1, wherein the contact element comprises a heater configured to heat the first reactant to a specified reaction temperature (col 6 lines 40-53; figure 3; heater 8).
Regarding Claim 7, Heidrich teaches: The device as claimed in claim 1, wherein the contact element comprises a second reactant (col 6 lines 54- col 7 line 8; figure 3; second reactant 11).
Regarding Claim 11, Heidrich teaches: The reactant carrier for the chemical production of the calibration fluid in the device as claimed in claim 1 for the calibration of a respiratory gas analysis device, the reactant carrier comprising: the first reactant; and a heater or a microsystem heater arranged beneath the first reactant figure 3; col 6 lines 40-53).
Regarding Claim 16, Heidrich teaches: The device as claimed in claim 1, wherein the calibration fluid is a nitrogen oxide (abstract; column 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Rothe et al. (DE 10137565 A1 – cited by Applicant), hereinafter Rothe.
Regarding Claim 2, Heidrich teaches: The device as claimed in claim 1 but does not mention wherein the contact element comprises a structure configured to contact the reactant carrier when the reactant carrier has been introduced into the chamber.
Rothe teaches the use of structure means (7) to contact the reactant carriers to assist in removing the reactant from said carriers (paragraph 0020-0021; Claims; figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of Heidrich to include a structure configured to contact the reactant carrier in order to help remove the reactant from the carrier.
Regarding Claim 3, Heidrich in view of Rothe teach: The device (100) as claimed in claim 2, wherein the structure is configured to fix the reactant carrier in the chamber (paragraph 0020-0021; figure 1).
Regarding Claim 4, Heidrich teaches: The device as claimed in claim 1, but does not mention further comprising: a movable piston or plunger configured to displace the calibration fluid which has been produced via the first interface.
Rothe teaches the use of a movable piston or plunger configured to displace the calibration fluid which has been produced via the first interface (paragraph 0020-0021; Claims; figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of Heidrich to include a movable piston or plunger configured to displace the calibration fluid which has been produced via the first interface as the substitution of one method to displace fluid for another would have yielded predictable results to one of ordinary skill. 
Regarding Claim 8, Heidrich teaches: The device as claimed in claim 1, but does not mention wherein the contact element comprises an opening element configured to open a container of the reactant carrier to release at least one of the first reactant and a second reactant from the container.
Rothe teaches the use of acting means (element 7) to open a container of the reactant carrier to release the reactant (paragraph 0023-0024). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of Heidrich to include an opening element configured to open a container of the reactant carrier in order to release at least one of the first reactant and a second reactant from the container.
Regarding Claim 17 Heidrich in view of Rothe teach: The device as claimed in claim 2, wherein the structure is a projection (element 7; paragraph 0023-0024).
Regarding Claim 19, Heidrich in view of Rothe teach:  The device as claimed in claim 8, wherein the opening element is a pin or a projection (paragraph 0023-0024).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Lobbert et al. (DE 102014108109 A1 – cited by Applicant), hereinafter Lobbert.
Regarding Claim 6, Heidrich teaches: The device as claimed in claim 1, but does not mention wherein the contact element comprises an electrical conducting contact surface for electrical contact with the reactant carrier when the reactant carrier has been introduced into the chamber.
Lobbert teaches the use of many method of causing a chemical reaction of a reactant including the use of electrical decomposition (i.e. electrical contact; paragraph 0007). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of Heidrich wherein the contact element comprises an electrical conducting contact surface for electrical contact with the reactant carrier when the reactant carrier has been introduced into the chamber in order to facilitate a reaction with the reactant.

Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Eickhoff (US 20060266097 A1 – cited by Applicant).
Regarding Claim 9, Heidrich teaches: The device as claimed in claim 1, but does not mention wherein the device is included in a charging device or a charging station configured to charge the respiratory gas analysis device.
Eickhoff teaches that it is known in the art to power gas analyzers via chargers/batteries (paragraph 0025; 0029). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the device of Heidrich  wherein the device is included in a charging device or a charging station configured to charge the respiratory gas analysis device to provide portable power to the device.
Regarding Claim 13, Heidrich teaches: The method as claimed in claim 12, but does not mention wherein the introduction of the calibration fluid into the measurement path is assisted by suction of a pump of the respiratory gas analysis device.
Eickhoff teaches the use of a pump to assist in the flow of the fluid (paragraphs 0010, 0012, 0017, 0019). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Heidrich wherein the introduction of the calibration fluid into the measurement path is assisted by suction of a pump of the respiratory gas analysis device as the use of a pump is known in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Eickhoff et al. (US 20060266098 A1 – cited by Applicant), hereinafter Eickhoff’098.
Regarding Claim 14 , Heidrich teaches: The method as claimed in claim 12, but does not mention further comprising: heating at least a portion of the reactant carrier to a reaction temperature via a heater of the device.
Eickhoff’098 teaches the used of a heater to precisely heat the reactant carrier to a predetermined temperature (paragraph 0030). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Heidrich further comprising: heating at least a portion of the reactant carrier to a reaction temperature via a heater of the device so that the heater can heat the reactant to the proper temperature.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Lobbert in view of Eickhoff’098.
Regarding Claim 18, Heidrich in view of Lobbert teach: The device as claimed in claim 6, wherein: the contact element comprises a heater configured to heat the first reactant (col 6 lines 40-53; figure 3; heater 8) but does not mention the electrical conducting contact surface is configured to electrically contact the heater and that the reactant is heated to a specified reaction temperature.
Eickhoff’098 teaches the use of an electrically connected heater (paragraph 0009-0010; energized) to precisely heat the reactant carrier to a predetermined temperature (paragraph 0030). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Heidrich wherein the electrical conducting contact surface is configured to electrically contact the heater and that the reactant is heated to a specified reaction temperature so that the heater can be energized and heat the reactant to the proper temperature.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791